NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0368n.06

                                          No. 13-6252                                FILED
                                                                                  May 15, 2014
                          UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


CATHY M. WINSLOW,                                      )
                                                       )
       Plaintiff-Appellant,                            )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE WESTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                       )   KENTUCKY
                                                       )
       Defendant-Appellee.                             )



                                                                               *
       BEFORE: BOGGS and CLAY, Circuit Judges; COHN, District Judge.



       PER CURIAM. Cathy M. Winslow appeals the district court’s judgment affirming the

denial of her applications for disability-insurance benefits and supplemental-security-income

benefits.

       Winslow filed applications for disability-insurance benefits and supplemental-security-

income benefits, alleging that she became disabled on April 30, 2009. After the Social Security

Administration denied the applications, Winslow requested a hearing before an administrative

law judge (ALJ). The ALJ denied Winslow relief, and the Appeals Council declined to review

the case. The district court affirmed the denial of Winslow’s applications.

       On appeal, Winslow raises the following arguments: (1) the ALJ failed to properly

resolve a conflict between the testimony of the vocational expert (VE) and the Dictionary of

       *
        The Honorable Avern Cohn, United States District Judge for the Eastern District of
Michigan, sitting by designation.
No. 13-6252, Winslow v. Comm’r of Soc. Sec.

Occupational Titles (DOT) and related materials; (2) the ALJ failed to perform a function-by-

function assessment of her residual functional capacity (RFC), and the ALJ’s decision was not

supported by substantial evidence; (3) the ALJ failed to accurately portray Winslow’s limitations

in her hypothetical questions to the VE; (4) the ALJ erred by concluding that Winslow’s

testimony was not fully credible; and (5) the district court erred by declining to remand the case

to the ALJ for consideration of additional medical evidence.

       “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is

met if a reasonable mind might accept the relevant evidence as adequate to support a

conclusion.” Id. at 406 (internal quotation marks omitted). “We give de novo review to the

district court’s conclusions on each issue.” Id.

       Winslow first argues that the ALJ failed to fulfill her duty under Social Security Ruling

(SSR) 00-4p to resolve a conflict between the VE’s testimony and information in the DOT and

related materials. Winslow specifically contends that the VE’s assumption that a limitation to

“simple tasks” is equivalent to a limitation to unskilled work conflicted with the DOT because

some unskilled jobs require reasoning, mathematical, language, and other abilities that are not

simple. The ALJ did not err by failing to explicitly address this issue because the alleged

discrepancy is not the type of actual or apparent conflict that necessitates a resolution under

SSR 00-4p. See Lindsley v. Comm’r of Soc. Sec., 560 F.3d 601, 605 (6th Cir. 2009) (holding that

“[t]he fact . . . that a VE and the DOT might use different terminology to describe employment

positions does not establish that a conflict exists between these sources of evidence”); Monateri

v. Comm’r of Soc. Sec., 436 F. App’x 434, 446 (6th Cir. 2011) (rejecting “the proposition that

[DOT] jobs requiring reasoning levels two or three are inconsistent as a matter of law with a
                                                   -2-
No. 13-6252, Winslow v. Comm’r of Soc. Sec.

limitation to simple work”). “[T]he Social Security Administration imposes an affirmative duty

on ALJs to ask VEs if the evidence that they have provided conflicts with the information

provided in the DOT.” Lindsley, 560 F.3d at 606. Here the VE stated that his testimony was

consistent with the DOT. The ALJ thus satisfied his obligation and no “actual or apparent

conflict” existed to warrant further investigation or reconciliation.

       Winslow next argues that the ALJ failed to perform a function-by-function assessment of

her RFC as required by 20 C.F.R. §§ 404.1545 and 416.945 and SSR 96-8p. The record reflects,

however, that the ALJ complied with the applicable regulations by assessing each of Winslow’s

work-related limitations that were at issue. See Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719,

729 (6th Cir. 2013); Delgado v. Comm’r of Soc. Sec., 30 F. App’x 542, 547-48 (6th Cir. 2002).

       Winslow next argues that the ALJ’s decision is not supported by substantial evidence for

two reasons:    (1) the representative jobs that the VE identified were inconsistent with the

restrictions imposed by the ALJ; and (2) the ALJ failed to properly weigh the opinions of Dr.

Benjamin Parker and Dr. Thomas Muehleman that Winslow had significant limitations in

dealing with work-related stress and other individuals and the contrary opinions of the state-

agency psychological consultants and the testifying medical expert.

       Substantial evidence supported the ALJ’s decision because at least two of the

representative jobs identified by the VE, namely, office helper and escort-vehicle driver, see

Dictionary of Occupational Titles §§ 239.567-010, 919.663-022, existed in significant numbers

in the national economy, see 20 C.F.R. §§ 404.1566, 416.966, and were consistent with the

ALJ’s decision to restrict Winslow to light work involving the performance of simple tasks in a

low-stress environment, see Moore v. Astrue, 623 F.3d 599, 604 (8th Cir. 2010) (concluding that

a restriction to carrying out simple job instructions and performing simple, routine, and repetitive

work activity does not preclude performance of jobs requiring level 2 reasoning); Hackett v.
                                                -3-
No. 13-6252, Winslow v. Comm’r of Soc. Sec.

Barnhart, 395 F.3d 1168, 1176 (10th Cir. 2005) (concluding that a restriction to simple and

routine work tasks does not preclude performance of jobs requiring level 2 reasoning). In

addition, the ALJ reasonably gave little weight to Dr. Parker’s February 2011 opinion on the

basis that he had not seen Winslow in four years and his conclusions were based on data from a

time before her alleged disability date. See 20 C.F.R. §§ 404.1527(c), 416.927(c); Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013).          Likewise, the ALJ reasonably

discounted Dr. Muehleman’s concerns regarding Winslow’s inability to tolerate work-related

stress on the basis of the medical expert’s testimony that Winslow’s difficulty could be

neutralized by limiting her to simple work in a low-stress environment.

       Winslow next argues that the ALJ failed to properly incorporate all of her work-related

limitations into the hypothetical questions posed to the VE. The record reflects, however, that

the hypothetical questions were proper because the ALJ incorporated all of the functional

limitations that she deemed credible. See Casey v. Sec’y of Health & Human Servs., 987 F.2d
1230, 1235 (6th Cir. 1993) (“It is well established that an ALJ may pose hypothetical questions

to a vocational expert and is required to incorporate only those limitations accepted as credible

by the finder of fact.”); Justice v. Comm’r of Soc. Sec. Admin., 515 F. App’x 583, 588 (6th Cir.

2013) (“[T]he ALJ is only required to incorporate, as part of that examination [of the VE],

evidence that is deemed credible.”).

       Winslow next argues that the ALJ erred by concluding that her testimony concerning the

extent of her impairments was not fully credible. We accord great weight and deference to an

ALJ’s credibility finding, but such a finding must be supported by substantial evidence. Walters

v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997). Substantial evidence supported the

ALJ’s credibility determination because, to the extent that Winslow claimed to have significant



                                              -4-
No. 13-6252, Winslow v. Comm’r of Soc. Sec.

functional limitations, her testimony conflicted with the majority of objective medical evidence

in the record and the credible medical-source opinions. See 20 CFR §§ 404.1529(a), 416.929(a).

       Finally, Winslow argues that the district court erred by declining to remand the case to

the ALJ under sentence six of 42 U.S.C. § 405(g) for consideration of additional medical

evidence consisting of treatment records from visits with her psychiatrist from April to October

2011. We have not determined whether to review a district court’s denial of a request for a

sentence-six remand under a de novo or abuse-of-discretion standard. Ferguson v. Comm’r of

Soc. Sec., 628 F.3d 269, 276 (6th Cir. 2010). We need not decide the issue here, however,

because Winslow’s claim fails under either standard. A remand under sentence six is warranted

only where an applicant presents new and material evidence and there is a reasonable

justification for failing to present the evidence to the ALJ. Id. Evidence is material only if there

is a reasonable probability that it would have affected the outcome of the proceeding. Id.

Winslow has not shown that the 2011 treatment records at issue are material because they

contain only general information that is not significant enough to have affected the ALJ’s

decision.

       Accordingly, we affirm the district court’s judgment.




                                               -5-